Citation Nr: 0335907	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-17 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increased rating of 50 
percent for PTSD, effective January 20, 2001.  The veteran 
appealed the assigned rating.  

The matter of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record.  The Board refers this matter to the RO for proper 
action.  


FINDING OF FACT

PTSD has resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment or mood.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified of VCAA directives via a July 2001 letter.  The 
veteran was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
veteran was specifically advised of the type of evidence 
which would establish his claim.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim and notice of 
how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim and he has been examined.  These 
records satisfy 38 C.F.R. § 3.326.  VA has fulfilled its duty 
to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Background

The record shows that the veteran was granted service 
connection for PTSD in an August 2001 rating decision.  A 30 
percent rating was assigned effective March 1991.  The grant 
of service connection was based on the fact that the veteran 
is a combat veteran who was wounded in combat and was awarded 
the Purple Heart, the Bronze Star Medal with "V" device, 
and the Combat Infantryman's Badge; and had been diagnosed as 
having PTSD.  A November 2001 rating decision, increased the 
30 percent rating to 50 percent.  

According to a January 2001 letter, Susan Reid, L.C.S.W., the 
veteran's vocational rehabilitation specialist, indicated 
that the veteran was suffering from high anxieties, poor 
sleep, rages, distrust of self and others, isolation, 
avoidance behaviors, emotional numbing, and sleep 
disturbance.  Mental status examination revealed that the 
veteran had a stressed and irritable mood, his affect was 
frustration, and judgment was impaired.  His insight was 
good, his intelligence was high, and there was no evidence of 
a thought disorder.  Although he was not impulsive per se, he 
would react with anger and would not back down from any 
confrontation.  The diagnosed was severe PTSD with a global 
assessment of functioning (GAF) of 45.  

In July 2001, the veteran was afforded a VA examination.  It 
was noted that the veteran had last worked six years ago, was 
married, had two grown daughters, and was raising a teenage 
niece with his wife.  The veteran stated that he was 
attending college.  The veteran indicated that he had a few 
friends, but socialized mostly in the desert with one other 
person because he found the crowded conditions in California 
to be very difficult.  He described his marriage as being 
good and related that he was not involved with a church.  
Mental status examination reveled that the veteran was 
cooperative.  He described having infrequent nightmares, but 
having more frequent intrusive memories of Vietnam which were 
triggered by sounds and odors.  He denied having flashbacks.  
His affect was constricted.  His mood was dysphoric.  He 
described using avoidance behavior and avoiding Asians.  He 
denied having disassociate forgetting or survivor guilt.  He 
had perpetrator guilt.  The veteran related that he enjoyed 
hunting and fishing.  He felt estranged from other people.  
He felt loving feelings for his family and pet.  He had a 
foreshortened sense of future.  The veteran indicated that he 
slept three hours per night with wakeful periods.  He was 
hypervigilant.  He stated that he did not have an exaggerated 
startle response because nothing surprised him if he could 
help it.  

Mental status examination revealed that the veteran was alert 
and oriented times four.  His short term memory was good and 
his long term memory was superficially intact.  He made one 
error doing serial sevens.  He denied auditory and visual 
hallucinations.  He did not appear, during the context of the 
interview, to have a thought disorder.  Affect was 
constricted.  His mood was dysphoric.  He denied suicidal and 
homicidal ideation  Proverb interpretation was adequate.  He 
was competent.  The veteran scored a 99 on the Mississippi 
Scale which was below the cut-off point for a diagnosis of 
PTSD, however, in the clinical interview, he endorsed 
sufficient symptomatology for PTSD.  The diagnosis was PTSD.  
The examiner stated that the GAF was 48 and indicative of 
serious impairment in social functioning.  The examiner 
indicated that the veteran had a classic case of PTSD which 
he had dealt with over the years by isolating and avoiding 
other human beings except for his immediate family.  Upon 
returning to a more populated area, his symptoms appeared to 
be more aggravated.  

In October 2002, Susan Reid, L.C.S.W., submitted another 
letter in which she indicated that the veteran's PTSD was 
severe.  She stated that he had difficulty in adapting to 
stressful circumstances.  He had to change residences due to 
stress in a populated area.  He was unable to work and was 
never able to work for any person except for himself.  
Although he attended classes, he had serious arguments with 
several teachers at the college as well as several run-ins 
with the police.  In one instance, he threatened a police 
officer and showed a lack of judgment in dealing with the 
police.  His only way of dealing with a stressful 
circumstance was to aggravate the situation.  He would never 
back down.  She also indicated that his current GAF was 45.  
She related that the veteran had impaired impulse control and 
escalated any situation where he felt challenged.  He was 
very irritable even when unprovoked.  He was willing to be 
violent at any time.  His mood was always angry.  His life 
was lived through the filter of his angry mood.  He was not 
actively suicidal, however, he did not care if he lived or 
died.  He felt irretrievably ruined by what happened to him 
in Vietnam.  Although the veteran had indicated to the VA 
examiner that he did not have any flashbacks, she stated that 
the veteran spent hours every day ruminating about Vietnam 
and had flashbacks all of the time.  She opined that he was 
unemployable.  

In April 2003, the veteran's wife also submitted a letter.  
She indicated that she had been married to the veteran for 33 
years and met him right after he returned from Vietnam.  Over 
the years, the veteran always chose solitary occupations.  
The veteran got to the point where he could not stand living 
in a populated area so he moved his family out to a 
"wilderness" property in the middle of nowhere.  His wife 
stated that she could not stand living there and when an 
opportunity came to come back to their former residence area 
to care for family, she took the opportunity and the veteran 
came with her and began seeing a counselor and attending 
college.  At first, she related that the veteran seemed 
o'kay, but then he began having more problems.  He had 
intolerable road rage.  He was very controlling and engaged 
in arguments with teachers at school.  Their home became a 
battlefield with the veteran screaming at his wife or at the 
television.  In addition, he seemed to be set off by his 
group PTSD meetings.  The situation became so bad, they had 
to return to the wilderness setting because she was afraid 
the veteran would end up killing someone or would get himself 
into serious trouble with his attitude.  Currently, she 
indicated that the veteran does not sleep much and sleeps on 
the couch because of his sleep habits.  The veteran is always 
on alert even though the closest neighbor is an hour away.  
His hygiene is not of concern to the veteran.  He showers 
maybe once a week and does not brush his teeth.  The veteran 
is dangerous to drive with as he has no tolerance for other 
drivers.  The veteran has "brandished his weapon" to other 
drivers.  The veteran is always mad and yelling at his wife 
or God.  His wife stated that she would not leave him and 
felt that he loves her and her presence prevents the veteran 
from hurting himself or others.  The veteran alienates 
himself from his family and would like her to do the same.  
They do not live near a town and have no phone.  He is angry 
and verbal.  

The veteran himself also submitted a letter in support of his 
claim in which he confirmed that he and his wife have moved 
to an isolated setting and were self-sufficient.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's disability is rated under Diagnostic Code 9411 
which is the code applicable for PTSD.  Diagnostic Code 9411 
provides that PTSD is to be rated based on the regulations 
set forth in 38 C.F.R. § 4.126 and § 4.130, the General 
Rating Formula for Mental Disorders.  

The rating criteria provides a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130 (2002).

In this case, a 70 percent rating is warranted.  A review of 
the totality of the evidence shows that the veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, and 
mood.  He does not have suicidal ideation per se, but he has 
indifference toward his own life and the lives of others.  He 
is always on alert even when it is unnecessary.  He has 
impaired impulse control.  He is always angry and irritable 
and inappropriately confrontational with others, even 
"brandishing" his weapon.  In addition, the veteran has 
difficulty in adapting to stressful circumstances and has 
moved in an attempt to avoid stress.  It is necessary for him 
to be isolated.  He does not get along well with others and 
argued with teachers at his college and police officers.  
These actions were inappropriate.  He is unable to resolve 
stressful situations adequately and, in fact, consistently 
makes the situations worse.  The veteran is unable to 
establish and maintain effective relationships with persons 
outside the family unit.  The Board finds that the veteran's 
wife is credible in her account of the veteran's behavior 
because it is consistent with the overall record and the 
veteran's history.  According to his wife, the veteran also 
neglects his personal hygiene.  Thus, the criteria for a 70 
percent rating is met.  

However, a total rating is not warranted because the veteran 
does not exhibit gross impairment in thought processes or 
communication; persistent delusions or hallucinations; and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Although his 
personal hygiene is lacking, this is due to choice on his 
part rather than an inability to perform activities of daily 
living.  Also, there appears to be the potential for the 
veteran to be dangerous, there is no persistent danger of 
hurting self or others.  Although some of the veteran's 
behavior is inappropriate, the veteran's symptoms are more 
consistent with a 70 percent rating.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence supports an increased 
rating of 70 percent.



ORDER

An increased rating of 70 percent for PTSD is granted subject 
to the controlling regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



